Exhibit 10.1

CREDIT AGREEMENT

by and between

COUNTY BANCORP, INC.

And

U.S. BANK NATIONAL ASSOCIATION

Dated as of September 14, 2017

 

 

= "FIRST PAGE ONLY" 1



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

Section 1.1

Defined Terms1

 

 

Section 1.2

Accounting Terms and Calculations11

 

 

Section 1.3

Computation of Time Periods11

 

 

Section 1.4

Other Definitional Terms11

 

ARTICLE II. TERMS OF THE CREDIT FACILITIES

12

 

 

Section 2.1

Lending Commitment12

 

 

Section 2.2

Procedure for Revolving Loans12

 

 

Section 2.3

Note12

 

 

Section 2.4

Interest Rate12

 

 

Section 2.5

Payment of Interest; Repayment of Principal.13

 

 

Section 2.6

Prepayments13

 

 

Section 2.7

Computation13

 

 

Section 2.8

Payments13

 

 

Section 2.9

Revolving Commitment Fee14

 

 

Section 2.10

Use of Loan Proceeds14

 

 

Section 2.11

Yield Protection14

 

 

Section 2.12

Changes in Capital Adequacy Regulations15

 

 

Section 2.13

Advances and Paying Procedure16

 

ARTICLE III. CONDITIONS PRECEDENT

16

 

 

Section 3.1

Conditions of Initial Transaction16

 

 

Section 3.2

Conditions Precedent to all Loans18

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

18

 

 

Section 4.1

Organization, Standing, Etc.18

 

 

Section 4.2

Authorization and Validity18

 

 

Section 4.3

No Conflict; No Default19

 

 

Section 4.4

Government Consent19

 

 

Section 4.5

Financial Statements and Condition19

 

 

Section 4.6

Litigation20

 

 

Section 4.7

Environmental, Health and Safety Laws20

 

 

Section 4.8

ERISA20

 

 

Section 4.9

Federal Reserve Regulations20

 

 

Section 4.10

Title to Property; Leases; Liens; Subordination20

 

 

Section 4.11

Taxes21

 

 

Section 4.12

Trademarks, Patents21

 

 

Section 4.13

Burdensome Restrictions21

 

 

Section 4.14

Force Majeure21

 

 

Section 4.15

Investment Company Act21

 

 

Section 4.16

Retirement Benefits21

 

 

Section 4.17

Full Disclosure21

 

 

Section 4.18

Subsidiaries22

 

 

Section 4.19

Labor Matters22

 

 

Section 4.20

Bank Holding Company Act22

 

i



--------------------------------------------------------------------------------

 

 

Section 4.21

Capital Stock22

 

 

Section 4.22

Solvency22

 

 

Section 4.23

Insurance23

 

 

Section 4.24

Restrictive Agreements23

 

ARTICLE V. AFFIRMATIVE COVENANTS

23

 

 

Section 5.1

Financial Statements and Reports23

 

 

Section 5.2

Existence25

 

 

Section 5.3

Insurance25

 

 

Section 5.4

Additional Subsidiaries25

 

 

Section 5.5

Payment of Taxes and Claims25

 

 

Section 5.6

Inspection25

 

 

Section 5.7

Maintenance of Properties26

 

 

Section 5.8

Books and Records26

 

 

Section 5.9

Compliance26

 

 

Section 5.10

ERISA26

 

 

Section 5.11

Environmental Matters; Reporting26

 

 

Section 5.12

Further Assurances27

 

 

Section 5.13

Compliance with Terms of Material Contracts27

 

ARTICLE VI. NEGATIVE COVENANTS

27

 

 

Section 6.1

Merger; Acquisitions27

 

 

Section 6.2

Disposition of Assets27

 

 

Section 6.3

Plans28

 

 

Section 6.4

Change in Nature of Business28

 

 

Section 6.5

Loan Proceeds28

 

 

Section 6.6

Negative Pledges; Subsidiary Restrictions28

 

 

Section 6.7

Restricted Payments29

 

 

Section 6.8

Transactions with Affiliates29

 

 

Section 6.9

Accounting Changes29

 

 

Section 6.10

Subordinated Debt29

 

 

Section 6.11

Indebtedness29

 

 

Section 6.12

Liens30

 

 

Section 6.13

Contingent Liabilities31

 

 

Section 6.14

Total Risk-Based Capital31

 

 

Section 6.15

Non-Performing Assets to Tangible Primary Capital31

 

 

Section 6.16

Loan Loss Reserves31

 

 

Section 6.17

Regulatory Capital31

 

 

Section 6.18

Fixed Charge Coverage Ratio31

 

 

Section 6.19

Hedging Agreements32

 

 

Section 6.20

Investments32

 

ARTICLE VII. EVENTS OF DEFAULT AND REMEDIES

33

 

 

Section 7.1

Events of Default33

 

 

Section 7.2

Remedies35

 

 

Section 7.3

Deposit Accounts; Offset35

 

ARTICLE VIII. MISCELLANEOUS

36

 

 

Section 8.1

Modifications36

 

ii



--------------------------------------------------------------------------------

 

 

Section 8.2

Expenses36

 

 

Section 8.3

Waivers, etc.36

 

 

Section 8.4

Notices36

 

 

Section 8.5

Taxes37

 

 

Section 8.6

Successors and Assigns; Participations; Purchasing Banks37

 

 

Section 8.7

Confidentiality of Information38

 

 

Section 8.8

Governing Law and Construction38

 

 

Section 8.9

Consent to Jurisdiction39

 

 

Section 8.10

Waiver of Jury Trial39

 

 

Section 8.11

Survival of Agreement39

 

 

Section 8.12

Indemnification39

 

 

Section 8.13

Captions40

 

 

Section 8.14

Entire Agreement40

 

 

Section 8.15

Counterparts40

 

 

Section 8.16

Borrower Acknowledgements40

 

 

Section 8.17

Interest Rate Limitation41

 

 

Section 8.18

Electronic Records41

 

 

Section 8.19

USA PATRIOT ACT NOTIFICATION41

 

 

 

 

iii



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of September 14, 2017 (this “Agreement”) is by
and between COUNTY BANCORP, INC., a corporation organized under the laws of the
State of Wisconsin (the “Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (the “Bank”).

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

.  As used in this Agreement the following terms shall have the following
respective meanings (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

“Acquisition”:  Any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or the Subsidiary is the surviving entity.

“Affiliate”:  When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, ten percent or more of any class of voting Equity
Interests of the Person referred to, excluding, in the case of reference to the
Borrower, each Person that owns less than a controlling interest in each class
of voting Equity Interests of the Borrower, (c) each Person, ten percent or more
of the voting Equity Interests (or if such Person is not a corporation, ten
percent or more of the Equity Interests) of which is beneficially owned or held,
directly or indirectly, by the Person referred to, and (d) each of such Person’s
officers, directors, joint venturers and partners.  The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly, of the power to direct or cause the direction of the
management and policies of the Person in question.

“Applicable Margin”:  2.25%.

“Anti-Corruption Laws”:  All laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries, if any, from time to time
concerning or relating to bribery or corruption.

“Bank”:  As defined in the opening paragraph hereof.

“Bank Regulatory Authority”:  The Board, the Comptroller of the Currency, the
FDIC, the Office of Thrift Supervision and all other relevant regulatory
authorities (including, without limitation, relevant state bank regulatory
authorities).



--------------------------------------------------------------------------------

 

“Banking Day”:  Any day (other than a Saturday, Sunday or legal holiday in the
State of Minnesota) on which national banks are permitted to be open in St.
Paul, Minnesota and New York, New York.

“Board”:  The Board of Governors of the Federal Reserve System or any successor
thereto.

“Borrower”:  As defined in the opening paragraph hereof.

“Call Report”:  For each Subsidiary Bank, the “Consolidated Reports of Condition
and Income” (FFIEC Form 031 or Form 041), or any successor form promulgated by
the FFIEC.

“Capitalized Lease”:  A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitute Capitalized Lease Obligations.

“Capitalized Lease Obligations”:  As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Change of Control”:

 

(a)

the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof), of
Equity Interests representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower;

 

(b)

occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were (i) not nominated by, or whose
nomination for election was not approved or ratified by a majority of the
directors of, the board of directors of the Borrower, or (ii) not appointed by
Persons described in the foregoing clause (i); or

 

(c)

the occurrence of a change in control, or other similar provision, as defined in
any agreement or instrument evidencing any Indebtedness of the Borrower or its
Subsidiary Banks.

“Closing Date”:   September 14, 2017.

“Code”:  The Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------

 

“Commitment”:  The Revolving Commitment.

“Contingent Obligation”:  With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(b) to purchase property, securities, Equity Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business.

“Current Liabilities”:  As of any date, the consolidated current liabilities of
the Borrower, determined in accordance with GAAP.

“Default”:  Any event which, with the giving of notice (whether such notice is
required under Section 7.1, or under some other provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.

“Equity Interests”: All shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether
or not voting, including but not limited to common stock, member interests,
warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of a group of which the Borrower is a member and which is treated as a
single employer under Section 414 of the Code.

“Event of Default”:  Any event described in Section 7.1.

“FFIEC”:  The Federal Financial Institution Examination Council.  

“Fixed Charge Coverage Ratio”: As of the last day of any fiscal quarter, in each
case with respect to the four fiscal quarters ending on such date, the ratio of:

 

(a)

the sum of (i) Net Income of the Borrower, plus (ii) non-cash charges or
expenses of the Borrower, including depreciation and amortization, plus
(iii) Interest Expense of the Borrower, minus (iv) Restricted Payments paid

3



--------------------------------------------------------------------------------

 

 

or declared by the Borrower to its shareholders, minus (v) Borrower non-cash
income,

to

 

(b)

the sum of (i) Interest Expense of the Borrower exclusive of Interest Expense of
the Borrower’s Subsidiaries, plus (ii) all required principal payments on
Indebtedness of the Borrower exclusive of principal payments by the Borrower’s
Subsidiaries, plus (iii) one-fifth of the total amount of the Revolving
Commitment Amount (determined as of the last day of such fiscal quarter);

determined with respect to the Borrower, without consolidation with its
Subsidiaries, in accordance with GAAP.

“GAAP”:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of any date of determination.

“Governmental Authority”:  means the government of the United States of America,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government  and any group
or body charged with setting financial accounting or regulatory capital rules or
standards.

“Immediately Available Funds”:  Funds with good value on the day and in the city
in which payment is received.

“Indebtedness”:  With respect to any Person, at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
which in accordance with GAAP should be classified upon the balance sheet of
such Person as liabilities, but in any event including, whether or not
classified in accordance with GAAP as liabilities on the balance sheet of such
Person: (a) all obligations of such Person for borrowed money (including
non-recourse obligations), (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services excluding trade payables incurred in the ordinary course of business,
(f) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all Capitalized Lease Obligations of such Person, (h) all
obligations of such Person in respect of interest rate swap agreements, cap or
collar agreements, interest rate futures or option contracts, currency swap
agreements, currency

4



--------------------------------------------------------------------------------

 

futures or option agreements and other similar contracts, including Rate
Protection Agreements of such Person, (i) all obligations of such Person, actual
or contingent, as an account party in respect of letters of credit or bankers’
acceptances, (j) all obligations of any partnership or joint venture as to which
such Person is or may become personally liable, (k) all obligations of such
Person under any Equity Interests issued by such Person,  and (l) all Contingent
Obligations of such Person.

“Indemnitee”:  As defined in Section 8.12.

“Interest Expense”:  With respect to any Person, for any period of
determination, the aggregate amount, without duplication, of interest paid,
accrued or scheduled to be paid in respect of any Indebtedness of such Person,
including (a) all but the principal component of payments in respect of
conditional sale contracts, Capitalized Leases and other title retention
agreements, (b) commissions, discounts and other fees and charges with respect
to letters of credit and bankers’ acceptance financings, (c) interest payments
on Trust Preferred Shares, and (d) net costs under any Rate Protection
Agreement, in each case determined in accordance with GAAP.

“Investment”:  The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or
personal property (other than real and personal property acquired in the
ordinary course of business) and any purchase or commitment or option to
purchase Equity Interests, securities or other debt of or any interest in
another Person or any integral part of any business or the assets comprising
such business or part thereof and the formation of, or entry into, any
partnership as a limited or general partner or the entry into any joint
venture.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“Investors Community Bank”:  A subsidiary of Borrower, a Wisconsin state
chartered bank.

“Lien”:  With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capitalized Lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.

“Loan”:   A Revolving Loan.

“Loan Documents”:  This Agreement and the Revolving Note.

“Loan Loss Reserves”:  With respect to any Person, the loan loss reserve of such
Person, as reported in the most recent Call Reports and FRY-9C reports of such
Person.

5



--------------------------------------------------------------------------------

 

“Material Adverse Occurrence”:  Any occurrence of whatsoever nature which
materially and adversely affects (a) the business, assets, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole,
(b)  the ability of the Borrower to perform its obligations under any of the
Loan Documents, (c) the validity or enforceability of the material obligations
of the Borrower under any Loan Document, or (d) the rights and remedies of the
Bank against the Borrower.

“Maximum Rate”:  As defined in Section 8.17.

“Moody’s”:  Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”:  A multiemployer plan, as such term is defined in
Section 4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within
the five years preceding the Closing Date, or at any time after the Closing
Date) for employees of  the Borrower or any ERISA Affiliate.

“Net Income”:  With respect to any Person, the net income of such Person,
consolidated with its Subsidiaries, after deductions for all expenses,
including, but not limited to, income taxes if any, Interest Expense, and
non-cash charges or expenses, including depreciation and amortization, all as
determined in accordance with GAAP and, in the case of the Borrower, reported on
the Borrower’s FRY-9C and FRY-9LP reports.

“Non-Performing Assets”:  Individually or collectively, as the case may be,
Non-Performing Loans and OREO.

“Non-Performing Loans”:  With respect to any Person, the sum of all loans
including those listed as “other restructured” or “other renegotiated” in any
report to Bank Regulatory Authorities made by such Person that are either
(a) ninety (90) days or more past due (either principal or interest) or (b) in
non-accrual status, minus, in each case, a dollar amount representing the
obligation any Governmental Authority guarantying the repayment of such loan.

“Note”:  The Revolving Note.

“Obligations”:  The Borrower’s obligations in respect of the due and punctual
payment of principal and interest on the Revolving Note when and as due, whether
by acceleration or otherwise and all fees, expenses, indemnities, reimbursements
and other obligations of the Borrower under this Agreement (including Revolving
Commitment Fees) or any other Loan Document, and the Rate Protection
Obligations, if any, in all cases whether now existing or hereafter arising or
incurred.

“OFAC”:  The U.S. Department of the Treasury’s Office of Foreign Assets Control,
and any successor thereto.

“OREO”:  With respect to any Person, the value of all real estate owned by such
Person and classified as such by the regulatory authorities responsible for
examining such

6



--------------------------------------------------------------------------------

 

Person, as shown on the most recent call or examination reports for such Person,
minus, in each case, a dollar amount representing the obligation of any
Governmental Authority guarantying the repayment of a loan financing such real
estate.  

“Participants”:  As defined in Section 8.6(b).

“PATRIOT Act”:  The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended from time to time, and any successor statute.

“PBGC”:  The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

“Permitted Acquisition”:  An Acquisition  made by Borrower if (a) as of the date
of the consummation of such Acquisition, no Default or Event of Default shall
have occurred and be continuing or would result from such Acquisition, and the
representation and warranty contained in Section 4.9 shall be true both before
and after giving effect to such Acquisition, (b) such Acquisition is consummated
pursuant to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such Acquisition (excluding the
exercise of appraisal rights) shall be pending or threatened by any shareholder
or director of the seller or entity to be acquired, (c) the business to be
acquired in such Acquisition is in the same line of business as Borrower’s or
any Subsidiary’s or a line of business complementary thereto, (d) as of the date
of the consummation of such Acquisition, all material approvals required in
connection therewith shall have been obtained, (e) the total assets (determined
in accordance with GAAP), acquired pursuant to any individual Acquisition do not
exceed $750,000,000,  (f) the total assets (determined in accordance with GAAP),
acquired pursuant to Acquisitions in any twelve month period, do not exceed
$750,000,000 in the aggregate, (g) after given effect to such Acquisition,
Borrower will be in compliance with all covenants under this Agreement on a pro
forma basis (calculated based on the most recently completed fiscal quarter for
which financial statements and reports have been delivered pursuant to
Section 5.1, and (h)  Borrower shall have furnished to Bank, at least 20
Business Days before the closing of such Acquisition, a certificate of the Chief
Financial Officer certifying (i) that the conditions set forth in preceding
clauses (a) through (g) are satisfied after giving effect to such Acquisition,
(ii) as to a true and accurate copy attached to such certificate of a pro forma
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries and pro forma compliance with the financial covenants in Sections
6.14, 6.15, 6.16, 6.17 and 6.18, in each case calculated based on the most
recently completed fiscal quarter for which financial statements and reports
have been delivered pursuant to Section 5.1, prepared after giving effect to
such Acquisition and all other Acquisitions consummated since the date of the
such recently completed fiscal quarter, and (iii) as to a true and accurate copy
attached to such certificate of a statement of the sources and uses of the
funding of such Acquisition.

“Person”:  Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated

7



--------------------------------------------------------------------------------

 

organization, government or governmental agency or political subdivision or any
other entity, whether acting in an individual, fiduciary or other capacity.

“Plan”:  Each employee benefit plan (whether in existence on the Closing Date or
thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate.

“Prepayment Event”:

 

(a)

any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than dispositions described in clauses (a), (b) and (c) of
Section 6.2;

 

(b)

any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of the
Borrower or any Subsidiary, but only to the extent that the net proceeds
therefrom have not been applied, or committed pursuant to an agreement
(including any purchase orders) to be applied, to repair, restore or replace
such property or asset within 180 days after such event; or

 

(c)

the incurrence by the Borrower or any Subsidiary of any Indebtedness, other than
Indebtedness permitted by Section 6.11.

“Prohibited Transaction”:  The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

“Property”:  any and all property, whether real, personal, tangible, intangible
or mixed, of such Person, or other assets owned, leased or operated by such
Person.

“Rate Protection Agreement”:  Any interest rate swap, cap or option agreement,
or any other agreement pursuant to which the Borrower hedges interest rate risk.

“Rate Protection Obligations”:  The liabilities, indebtedness and obligations of
the Borrower, if any, under a Rate Protection Agreement with the Bank, or any
Affiliate of the Bank, excluding any joint venturers or partners of the Bank.

“Regulatory Action”:  Any cease and desist order, letter agreement, memorandum,
or other similar regulatory action taken by a state or federal banking agency or
other Person to which either the Borrower or any Subsidiary Bank is subject
which, in the Bank’s sole discretion, could reasonably be expected to have a
material adverse effect on the Borrower or any Subsidiary Bank.

“Regulatory Reporting Principles”:  Principles of accounting required by
applicable regulations and used in the preparation of the Borrower’s periodic
Form FRY-9LP statements filed with the Federal Reserve Board.

8



--------------------------------------------------------------------------------

 

“Reportable Event”:  A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.

“Restricted Payments”:  With respect to the Borrower, all dividends or other
distributions of any nature (cash, Equity Interests, assets or otherwise) with
respect to, and all other payments on account of, any class of Equity Interests
(including warrants, options or rights therefor) issued by the Borrower, whether
such Equity Interests are authorized or outstanding on the Closing Date or at
any time thereafter, and any redemption or purchase of, or distribution in
respect of, any Equity Interests of the Borrower, whether directly or
indirectly; including, without limitation, trust preferred stock dividends.

“Revolving Commitment”:  The agreement of the Bank to make Revolving Loans to
the Borrower in an aggregate principal amount outstanding at any time not to
exceed the Revolving Commitment Amount upon the terms and subject to the
conditions and limitations of this Agreement.

“Revolving Commitment Amount”:  $15,000,000.

“Revolving Commitment Fees”:  As defined in Section 2.9.

“Revolving Loan”:  As defined in Section 2.1(a).

“Revolving Loan Date”:  The date of the making of any Revolving Loan hereunder.

“Revolving Loan Maturity Date”:  September 14, 2018.

“Revolving Note”:  A promissory note of the Borrower in the form of Exhibit A,
evidencing the obligation of the Borrower to repay the Revolving Loan.

“Risk-Based Capital”:  Capital that is classified as risk-based capital by the
Bank Regulatory Authorities responsible for examining such Person, as shown on
the most recent call reports of such Person.

“Risk-Based Capital Guidelines”:  Means (i) the risk-based capital guidelines
applicable to Borrower and any Subsidiary in effect in the United States on the
date of this Agreement, including transition rules, and (ii) the corresponding
capital regulations applicable to Borrower and any Subsidiary promulgated by
regulatory authorities outside the United States including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

9



--------------------------------------------------------------------------------

 

“Risk-Weighted Assets”:  As defined in 12 CFR Part 325, as of any date of
determination.

“S&P”:  Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctioned Country”:  At any time, any country or territory which is itself the
subject or target of any comprehensive Sanctions.

“Sanctioned Person”:  At any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, directly or indirectly, by any of the above.

“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”:  The Securities Exchange Commission, or any successor agency performing
similar functions.

“Subordinated Debt”:  Any Indebtedness of the Borrower, now existing or
hereafter created, incurred or arising, which is subordinated in right of
payment to the payment of the Obligations in a manner and to an extent (a) that
the Bank has approved in writing prior to the creation of such Indebtedness, or
(b) as to any Indebtedness of the Borrower existing on the date of this
Agreement, that the Bank has approved as Subordinated Debt in a writing
delivered by the Bank to the Borrower on or prior to the Closing Date.

“Subsidiary”:  Any corporation or other entity of which Equity Interests having
ordinary voting power for the election of a majority of the board of directors
or other Persons performing similar functions are owned by the Borrower either
directly or through one or more of the Subsidiaries.

“Subsidiary Banks”:  Individually or collectively, as the context may require,
any of the banks listed as “Subsidiary Banks” on Schedule 4.18 and each
additional Subsidiary of the Borrower that is a federally- or state-chartered
bank or thrift institution.

“Tangible Primary Capital”:  With respect to any Person, as of any date of
determination, the sum of (a) preferred stock, plus (b) common stock, plus (c)
surplus, plus (d) retained earnings, plus (e) accumulated comprehensive income
and other equity capital components, plus (f) Loan Loss Reserves, plus (g)
capital qualified notes and debentures (to the extent such instruments qualify
as capital in accordance with Regulatory Reporting Principles), minus (h)
goodwill and other intangible assets, in each

10



--------------------------------------------------------------------------------

 

case determined in accordance with GAAP and applicable Regulatory Reporting
Principles.

“Termination Date”:  The earlier of (a) the Revolving Loan Maturity Date, and
(b) the date the Revolving Commitment is terminated pursuant to Section 7.2.

“Total Risk-Based Capital Ratio”:  As of the last day of each fiscal quarter of
the Borrower, with respect to any Person, the ratio (expressed as a percentage)
of (a) total Risk-Based Capital, to (b) total Risk-Weighted Assets of such
Person.

“Trust Preferred Shares”:  The trust preferred shares issued or assumed by the
Borrower.

“Unused Revolving Commitment”:  As of any date of determination, the amount by
which the Revolving Commitment Amount exceeds the Revolving Loans on such date.

Accounting Terms and Calculations

.  Except as may be expressly provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP.  To the extent any change in
GAAP affects any computation or determination required to be made pursuant to
this Agreement, such computation or determination shall be made as if such
change in GAAP had not occurred unless the Borrower and the Bank agree in
writing on an adjustment to such computation or determination to account for
such change in GAAP.

Computation of Time Periods

.  In this Agreement, in the computation of a period of time from a specified
date to a later specified date, unless otherwise stated the word “from” means
“from and including” and the word “to” or “until” each means “to but excluding.”

Other Definitional Terms

.  The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  References to Sections, Exhibits,
Schedules and like references are to this Agreement unless otherwise expressly
provided.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  Unless the context in which used
herein otherwise clearly requires, “or” has the inclusive meaning represented by
the phrase “and/or.”  All incorporation by reference of covenants, terms,
definitions or other provisions from other agreements are incorporated into this
Agreement as if such provisions were fully set forth herein, and such
incorporation shall include all necessary definitions and related provisions
from such other agreements but including only amendments thereto agreed to by
the Bank, and shall survive any termination of such other agreements until the
obligations of the Borrower under this Agreement and the Revolving Note are
irrevocably paid in full, and the commitments of the Bank to advance funds to
the Borrower are terminated.

11



--------------------------------------------------------------------------------

 

ARTICLE II.
TERMS OF THE CREDIT FACILITIES

Lending Commitment

.  On the terms and subject to the conditions hereof, the Bank agrees to make
available to the Borrower a credit facility available as loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) on a revolving basis
at any time and from time to time from the Closing Date to the Termination Date,
during which period the Borrower may borrow, repay and re-borrow in accordance
with the provisions hereof, provided, the unpaid principal amount of outstanding
Revolving Loans shall not at any time exceed the Revolving Commitment Amount.

Procedure for Revolving Loans

.  Any request by the Borrower for a Revolving Loan hereunder shall be in
writing or by telephone and must be given so as to be received by the Bank not
later than 2:00 p.m. (Saint Paul, Minnesota time) on the requested Revolving
Loan Date.  Each request for a Revolving Loan hereunder shall be irrevocable and
shall be deemed a representation by the Borrower that on the requested Revolving
Loan Date and after giving effect to the requested Revolving Loan the applicable
conditions specified in Article III have been and will be satisfied.  Each
request for a Revolving Loan hereunder shall specify (i) the requested Revolving
Loan Date, and (ii) the amount of the Revolving Loans to be made on such
date.  The Bank may rely on any telephone request by the Borrower for a
Revolving Loans hereunder which it believes in good faith to be genuine; and the
Borrower hereby waives the right to dispute the Bank’s record of the terms of
such telephone request.  Unless the Bank determines that any applicable
condition specified in Article III has not been satisfied, the Bank will make
available to the Borrower at the Bank’s office in Saint Paul, Minnesota, in
Immediately Available Funds on the requested Revolving Loan Date the amount of
the requested Revolving Loan.

Note

.  The Revolving Loans shall be evidenced by the Revolving Note payable to the
order of the Bank in a principal amount equal to the Revolving Commitment Amount
originally in effect.  The Bank shall enter in its ledgers and records the
amount of each Revolving Loan, converted or continued and the payments made
thereon, and the Bank is authorized by the Borrower to enter into its records, a
record of such Revolving Loan and payments made thereon; provided, however that
the failure by the Bank to make any such entry or any error in making such entry
shall not limit or otherwise affect the obligation of the Borrower hereunder and
on the Revolving Note, and, in all events, the principal amounts owing by the
Borrower in respect of the Revolving Note shall be the aggregate amount of all
Revolving Loans made by the Bank less all payments of principal thereof made by
the Borrower.

Interest Rate

.

(a)Interest Rate.  Interest on the Revolving Loans shall accrue at an annual
rate equal to the Applicable Margin plus the greater of (i) zero percent (0.0%)
and (ii) the one-month LIBOR rate quoted by Bank from Reuters Screen LIBOR01
Page or any successor thereto, which shall be that one-month LIBOR rate in
effect two New York Banking Days prior to the Reprice Date, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one sixteenth percent and such
rate to be reset monthly on each Reprice Date.  

12



--------------------------------------------------------------------------------

 

The term “New York Banking Day” means any date (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York.  The term
“Reprice Date” means the first day of each month.  If the initial Revolving Loan
under this Agreement is made other than on the Reprice Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two New York
Banking Days prior to the date of the initial advance, which rate plus the
percentage described above shall be in effect until the next Reprice Date.

(b)Interest Upon Event of Default.  Upon the occurrence of any Event of Default,
each Revolving Loan shall, at the option of the Bank (or, in the case of an
Event of Default under Section 7.1(f), (g) or (h), automatically upon the
occurrence of such Event of Default), bear interest until paid in full at the
rate otherwise applicable thereto plus 2.0%.

(c)Records of Interest Rates.  The Bank’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.

Payment of Interest; Repayment of Principal.  

Interest shall be payable (i) on the last day of each April, July, October and
January thereafter commencing on October 31, 2017; (ii)  upon any permitted
prepayment (on the amount prepaid); and (iii)  on the Termination Date; provided
that interest under Section 2.4(b) shall be payable on demand.

(b)Principal of the Revolving Loans is payable on the Termination Date.

Prepayments

.  

(a)Optional Prepayment.  The Borrower may prepay the Revolving Loans, in whole
or in part, at any time, without premium or penalty.  Any such prepayment must
be accompanied by accrued and unpaid interest on the amount prepaid.  Amounts
paid (unless following an acceleration or upon termination of the Revolving
Commitment in whole) or prepaid on the Revolving Loans under this Section
2.6 (a) may be reborrowed upon the terms and subject to the conditions and
limitations of this Agreement.

(b)Mandatory Prepayments for a Prepayment Event.  If at any time a Prepayment
Event occurs, the Borrower shall immediately pay to the Bank the net proceeds
realized by such Prepayment Event.  Any such prepayments shall be applied to the
outstanding principal balance of the Revolving Loans and must be accompanied by
accrued and unpaid interest on the amount prepaid.  Amounts paid (unless
following an acceleration or upon termination of the Revolving Commitment in
whole) or prepaid on the Revolving Loans under this paragraph (b) may be
reborrowed upon the terms and subject to the conditions and limitations of this
Agreement.  

Computation

.  Interest on the Revolving Loans and the Revolving Commitment Fees shall be
computed on the basis of actual days elapsed and a year of 360 days.

Payments

.  Payments and prepayments of principal of, and interest on, the Revolving Note
and all fees, expenses and other obligations under this Agreement payable to the
Bank shall be made without setoff or counterclaim in Immediately Available Funds
not later than 3:00 p.m. (Saint Paul, Minnesota time) on the dates called for
under this Agreement and the

13



--------------------------------------------------------------------------------

 

Revolving Note to the Bank at its office in Saint Paul, Minnesota.  Funds
received after such time shall be deemed to have been received on the next
Banking Day.  Whenever any payment to be made hereunder or on the Revolving Note
shall be stated to be due on a day which is not a Banking Day, such payment
shall be made on the next succeeding Banking Day and such extension of time, in
the case of a payment of principal, shall be included in the computation of any
interest on such principal payment.

Revolving Commitment Fee

.  The Borrower shall pay to the Bank fees (the “Revolving Commitment Fees”) in
an amount determined by applying a rate of 0.275% per annum to the average daily
Unused Revolving Commitment during the period from and after the date hereof to
and including the Termination Date.  Such Revolving Commitment Fees are payable
in arrears on the dates on which interest is payable pursuant to Section 2.5.

Use of Loan Proceeds

.  The proceeds of the Revolving Loans shall be used to finance general
corporate purposes, including capital contributions to Investors Community Bank
.  Without limitation of the above sentence, the Borrower will not request any,
and the Borrower shall not use, and the Borrower shall ensure that its
Subsidiaries, and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Revolving Loan (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (b) in any manner that would result in the violation of
any applicable Sanctions.

Yield Protection

.  If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof including,
notwithstanding the foregoing, all requests, rules, guidelines or directives in
connection with Dodd-Frank Wall Street Reform and Consumer Protection Act
regardless of the date enacted, adopted or issued, or compliance by the Bank
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency:

(a)subjects the Bank to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to the Bank in respect of the
Revolving Loans, or

(b)imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Bank (other than reserves and
assessments taken into account in determining the interest rate), or

(c)imposes any other condition the result of which is to increase the cost to
the Bank of making, funding or maintaining the Revolving Loans, or reduces any
amount receivable by the Bank in connection with the Revolving Loans, or
requires the Bank to make any payment calculated by reference to the amount of
the Revolving Loans, by an amount deemed material by the Bank,

14



--------------------------------------------------------------------------------

 

and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining the Revolving Loans or Revolving Commitment or to reduce
the return received by the Bank in connection with the Revolving Loans or
Revolving Commitment, then, within 15 days after demand by the Bank, the
Borrower shall pay the Bank such additional amount or amounts as will compensate
the Bank for such increased cost or reduction in amount received.  The Bank’s
method of determining any amount payable to the Bank under this paragraph shall
be substantially similar to the method used by the Bank in implementing similar
provisions for similarly situated borrowers and extensions of credit.  The Bank
shall provide to the Borrower a statement of the amount and basis of calculation
of any such increased cost, reduction in return and/or revenue.  The Bank’s
statement as to such amounts shall be conclusive absent manifest
error.  “Excluded Taxes” means any (a) taxes imposed on or measured in whole or
in part by revenue, net income, capital, or net worth of the Bank and franchise
or other taxes imposed in lieu thereof by any jurisdiction in which the Bank is
organized or incorporated, maintains its principal office, or is doing business,
and (b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Bank is located.  “Taxes” means
any and all present or future taxes, levies, imposts, deductions, charges, or
withholdings, and all liabilities with respect thereto, excluding Excluded
Taxes.

Changes in Capital Adequacy Regulations

.  If the Bank determines the amount of capital required or expected to be
maintained by the Bank, or any corporation controlling the Bank, is increased as
a result of a Change, then, within 15 days after demand by the Bank, the
Borrower shall pay the Bank the amount necessary to compensate for any shortfall
in the rate of return on the portion of such increased capital that the Bank
determines is attributable to this Agreement, the Revolving Loans, or the
Revolving Commitment (after taking into account the Bank’s policies as to
capital adequacy). The Bank’s method of determining any amount payable to the
Bank under this paragraph shall be substantially similar to the method used by
the Bank in implementing similar provisions for similarly situated borrowers and
extensions of credit.  The Bank shall provide to the Borrower a statement of the
amount and basis of calculation of any such increased cost, reduction in return
and/or revenue. The Bank’s statement as to such amounts shall be conclusive
absent manifest error. “Change” means (a) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (b) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
or in the interpretation, promulgation, implementation or administration thereof
after the date of this Agreement that affects the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the
Bank.  Notwithstanding the foregoing, for purposes of this Agreement, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act shall be deemed to be a Change
regardless of the date enacted, adopted or issued and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States financial regulatory authorities shall be deemed
to be a Change regardless of the date adopted, issued, promulgated or
implemented.  “Risk-Based Capital Guidelines” means (x) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (y) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.

15



--------------------------------------------------------------------------------

 

Advances and Paying Procedure

.  The Bank is authorized and directed to credit any of the Borrower’s accounts
with the Bank (or to the account the Borrower designates in writing) for all
Revolving Loans made under this Agreement, and the Bank is authorized to debit
such account or any other account of the Borrower with the Bank for the amount
of any principal or interest due under the Revolving Note or other amounts due
under this Agreement on the due date with respect thereto.

ARTICLE III.
CONDITIONS PRECEDENT

Conditions of Initial Transaction

.  This Agreement shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

(a)Documents.  The Bank shall have received the following:

(i)This Agreement duly executed by the Borrower.

(ii)The Revolving Note duly executed by a duly authorized officer (or officers)
of the Borrower and dated the Closing Date.

(iii)A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of the Borrower dated as of the Closing Date and certifying as to the
following:

(A)A true and accurate copy of the corporate resolutions of the Borrower
authorizing the execution, delivery and performance of the Loan Documents to
which the Borrower is a party contemplated hereby and thereby;

(B)The incumbency, names, titles and signatures of the officers of the Borrower
authorized to execute the Loan Documents to which the Borrower is a party and to
request Revolving Loans;

(C)A true and accurate copy of the Articles of Incorporation (or the equivalent)
of the Borrower with all amendments thereto, certified by the appropriate
governmental official of the jurisdiction of its incorporation as of a date not
more than 30 days prior to the Closing Date;

(D)A true and accurate copy of the bylaws (or other constitutive documents) for
the Borrower;

(iv)A certificate dated the Closing Date of an authorized officer of the
Borrower certifying as to the matters set forth in subsections (g) and (h) of
this Section.

(v)Certified copies of all documents evidencing any necessary corporate action,
consent or governmental or regulatory approval (if any) with respect to this
Agreement and the other Loan Documents and any other

16



--------------------------------------------------------------------------------

 

instrument or agreement executed by the Borrower in connection with this
Agreement.

(vi)UCC search for the Borrower and the Subsidiary Banks from the State of
Wisconsin issued not more than 30 days prior to the Closing Date.

(vii)The Bank shall have received a written opinion of the Borrower’s counsel,
addressed to the Bank and addressing the matters described on Exhibit C.

(viii)A good standing certificate for the Borrower and each Subsidiary Bank from
the state of its incorporation or organization issued not more than 30 days
prior to the Closing Date.

(b)Compliance.  The Borrower shall have performed and complied with all
agreements, terms and conditions contained in this Agreement required to be
performed or complied with by the Borrower prior to or simultaneously with the
Closing Date.

(c)Other Matters.  All corporate proceedings relating to the Borrower and all
instruments and agreements in connection with the transactions contemplated by
this Agreement shall be satisfactory in scope, form and substance to the Bank
and its counsel, and the Bank shall have received all information and copies of
all documents, including records of corporate proceedings, as the Bank or its
counsel may reasonably have requested in connection therewith, such documents
where appropriate to be certified by proper corporate or governmental
authorities.

(d)Legal Matters.  All legal matters, including income tax, regulatory,
environmental, health and safety matters, shall be satisfactory to the Bank.

(e)No Violation.  The Borrower is not in violation or breach of any other
agreement with the Bank of any type or amount, or of any third party obligation
in excess of $50,000.

(f)Fees and Expenses.  The Bank shall have received all fees and other amounts
due and payable by the Borrower on or prior to the Closing Date, including the
reasonable fees and expenses of counsel to the Bank payable pursuant to
Section 8.2.

(g)Representations and Warranties.  The representations and warranties contained
in Article IV shall be true and correct on and as of the Closing Date.

(h)No Default.  No Default or Event of Default shall have occurred and be
continuing on the Closing Date.

Any one or more of the conditions set forth above which have not been satisfied
by the Borrower on or prior to the Closing Date shall not be deemed permanently
waived by the Bank unless the Bank shall waive the same in a writing which
expressly states that the waiver is permanent, and in all cases in which the
waiver is not stated to be permanent the Bank may at any time subsequent thereto
insist upon compliance and satisfaction of any such condition, and failure by

17



--------------------------------------------------------------------------------

 

the Borrower to comply with any such condition within five (5) Banking Day’s
written notice from the Bank to the Borrower shall constitute an Event of
Default under this Agreement.

Conditions Precedent to all Loans

.  The obligation of the Bank to make any Revolving Loan (including the initial
Revolving Loan) hereunder shall be subject to the fulfillment of the following
conditions:

(a)Representations and Warranties.  The representations and warranties contained
in Article IV shall be true and correct on and as of the Closing Date and on the
date of each Revolving Loan, with the same force and effect as if made on such
date.

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Revolving Loan or will
exist after giving effect to the Revolving Loan made on such date.

(c)Notices and Requests.  The Bank shall have received the Borrower’s request
for such Revolving Loan as required under Section 2.2.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Agreement and to make Revolving Loans
hereunder, the Borrower represents and warrants to the Bank:

Organization, Standing, Etc.

.  The Borrower is a corporation duly incorporated and validly existing and in
good standing under the laws of the jurisdiction named in the opening paragraph
hereof and has all requisite power and authority to carry on its business as now
conducted, to enter into this Agreement and to issue the Revolving Note and to
perform its obligations under the Loan Documents.  Each Subsidiary is duly
organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted.  Each of the Borrower and the
Subsidiaries (a) holds all certificates of authority, licenses and permits
necessary to carry on its business as presently conducted in each jurisdiction
in which it is carrying on such business, except where the failure to hold such
certificates, licenses or permits could not reasonably be expected to constitute
a Material Adverse Occurrence and (b) is duly qualified and in good standing as
a foreign corporation (or other organization) in each jurisdiction in which the
character of the properties owned, leased or operated by it or the business
conducted by it makes such qualification necessary and the failure so to qualify
would permanently preclude the Borrower or such Subsidiary from enforcing its
rights with respect to any assets or expose the Borrower to any Material Adverse
Occurrence.

Authorization and Validity

.  The execution, delivery and performance by the Borrower of the Loan Documents
have been duly authorized by all necessary corporate action by the Borrower.
This Agreement constitutes, and the Revolving Note and other Loan Documents when
executed will constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, subject to limitations as to enforceability which might result from
bankruptcy, insolvency, moratorium and

18



--------------------------------------------------------------------------------

 

other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.

No Conflict; No Default

.  The execution, delivery and performance by the Borrower of the Loan Documents
will not (a) violate any provision of any law, statute, rule or regulation or
any order, writ, judgment, injunction, decree, determination or award of any
court, governmental agency or arbitrator presently in effect having
applicability to the Borrower, (b) violate or contravene any provision of the
Articles of Incorporation or Bylaws of the Borrower, or (c) result in a breach
of or constitute a default under any indenture, loan or credit agreement or any
other agreement, lease or instrument to which the Borrower is a party or by
which it or any of its properties may be bound or result in the creation of any
Lien thereunder.  No Event of Default exists or would result from the incurrence
by the Borrower of any Indebtedness hereunder or under any other Loan
Document.  Neither the Borrower nor any Subsidiary is in default under or in
violation of any such law, statute, rule or regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, loan or credit
agreement or other agreement, lease or instrument in any case in which the
consequences of such default or violation could reasonably be expected to
constitute a Material Adverse Occurrence.  The Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of the Borrower, any Subsidiary or to
the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees is a Sanctioned Person.  No Revolving
Loan,  use of the proceeds of any Revolving Loan or other transactions
contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.  The Borrower and its Subsidiaries have all permits, licenses and
approvals required by such laws, copies of which have been provided to the
Bank.  The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.  Neither the making of any Revolving Loan nor the
use of the proceeds thereof will violate the PATRIOT Act, the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or successor
statute thereto.

Government Consent

.  No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on the part of the Borrower to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, the Loan Documents.

Financial Statements and Condition

  The Borrower’s Call Reports and other regulatory reports, including without
limitation FRY-9C, and FRY-9LP reports, as heretofore furnished to the Bank,
fairly present the financial condition of the Borrower and its Subsidiaries as
at such dates and the results of their operations and changes in financial
position for the respective periods then ended.  As of the dates of such
reports, neither the Borrower nor any Subsidiary had any material obligation,
contingent liability, liability for taxes or long-term lease obligation which is
not reflected in such Call Reports.  Since June 30, 2017, there has been no
Material Adverse Occurrence.

19



--------------------------------------------------------------------------------

 

Litigation

.  There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary or
any of their properties before any court or arbitrator, or any governmental
department, board, agency or other instrumentality which, if determined
adversely to the Borrower or any Subsidiary, could reasonably be expected to
constitute a Material Adverse Occurrence, and there are no unsatisfied judgments
against the Borrower or Subsidiary, the satisfaction or payment of which could
reasonably be expected to constitute a Material Adverse Occurrence.

Environmental, Health and Safety Laws

.  There does not exist any violation by the Borrower or any Subsidiary of any
applicable federal, state or local law, rule or regulation or order of any
government, governmental department, board, agency or other instrumentality
relating to environmental, pollution, health, safety or other matters which has,
will or threatens to impose a material liability on the Borrower or a Subsidiary
or which has required or would require a material expenditure by the Borrower or
a Subsidiary to cure.  Neither the Borrower nor any Subsidiary has received any
notice to the effect that any part of its operations or properties is not in
material compliance with any such law, rule, regulation or order or notice that
it or its property is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to any release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to constitute a Material Adverse
Occurrence.  The Borrower does not have knowledge that it or its property or any
Subsidiary or the property of any Subsidiary will become subject to
environmental laws or regulations during the term of this Agreement, compliance
with which could reasonably be expected to require Capital Expenditures which
could reasonably be expected to constitute a Material Adverse Occurrence.

ERISA

.  Each Plan is in substantial compliance with all applicable requirements of
ERISA and the Code and with all material applicable rulings and regulations
issued under the provisions of ERISA and the Code setting forth those
requirements.  No Reportable Event has occurred and is continuing with respect
to any Plan which could reasonably be expected to constitute a Material Adverse
Occurrence.  All of the minimum funding standards applicable to such Plans have
been satisfied and there exists no event or condition which would reasonably be
expected to result in the institution of proceedings to terminate any Plan under
Section 4042 of ERISA.  With respect to each Plan subject to Title IV of ERISA,
as of the most recent valuation date for such Plan, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Bank) of such
Plan’s projected benefit obligations did not exceed the fair market value of
such Plan’s assets.

Federal Reserve Regulations

.  Neither the Borrower nor any Subsidiary is engaged principally or as one of
its important activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (as defined in Regulation U of the
Board).  The value of all margin stock owned by the Borrower does not constitute
more than 25% of the value of the assets of the Borrower.

Title to Property; Leases; Liens; Subordination

.  Each of the Borrower and the Subsidiaries has (a) good and marketable title
to its material real properties and (b) good and sufficient title to, or valid,
subsisting and enforceable leasehold interest in, its other material

20



--------------------------------------------------------------------------------

 

properties, including all real properties, other properties and assets, referred
to as owned by the Borrower and its Subsidiaries in the most recent financial
statement referred to in Section 5.1 (other than property disposed of since the
date of such financial statements in the ordinary course of business).  None of
such properties is subject to a Lien, except as allowed under Section 6.12.  The
Borrower has not subordinated any of its rights under any obligation owing to it
to the rights of any other person.

Taxes

.  Each of the Borrower and each Subsidiary has filed all federal, state and
local tax returns required to be filed and has paid or made provision for the
payment of all taxes due and payable pursuant to such returns and pursuant to
any assessments made against it or any of its property and all other taxes, fees
and other charges imposed on it or any of its property by any governmental
authority (other than taxes, fees or charges the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower).   No tax Liens have been filed and no material claims
are being asserted with respect to any such taxes, fees or charges.  The
charges, accruals and reserves on the books of the Borrower in respect of taxes
and other governmental charges are adequate and the Borrower knows of no
proposed material tax assessment against it or any Subsidiary or any basis
therefor.

Trademarks, Patents

.  Each of the Borrower and the Subsidiaries possesses or has the right to use
all of the patents, trademarks, trade names, service marks and copyrights, and
applications therefor, and all technology, know-how, processes, methods and
designs used in or necessary for the conduct of its business, without known
conflict with the rights of others.

Burdensome Restrictions

.  Neither the Borrower nor any Subsidiary is a party to or otherwise bound by
any indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate or partnership restriction which
could reasonably be expected to constitute a Material Adverse Occurrence.

Force Majeure

.  Since the date of the most recent financial statements, Call Reports and
other regulatory reports referred to in Section 4.5 or delivered pursuant to
Section 5.1, the business, properties and other assets of the Borrower and the
Subsidiaries have not been materially and adversely affected in any way as the
result of any fire or other casualty, strike, lockout, or other labor trouble,
embargo, sabotage, confiscation, condemnation, riot, civil disturbance, activity
of armed forces or act of God.

Investment Company Act

.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an investment company within the meaning of the
Investment Company Act of 1940, as amended.

Retirement Benefits

.  Except as required under Section 4980B of the Code, Section 601 of ERISA or
applicable state law, neither the Borrower nor any of its Subsidiaries is
obligated to provide post-retirement medical or insurance benefits with respect
to employees or former employees.

Full Disclosure

.  Subject to the following sentence, neither the financial statements nor the
Call Reports and other regulatory reports referred to in Section 4.5 or

21



--------------------------------------------------------------------------------

 

delivered pursuant to Section 5.1, nor any other certificate, written statement,
exhibit or report furnished by or on behalf of the Borrower in connection with
or pursuant to this Agreement contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
contained therein not misleading.  Certificates or statements furnished by or on
behalf of the Borrower or any Subsidiary to the Bank consisting of projections
or forecasts of future results or events have been prepared in good faith and
based on good faith estimates and assumptions of the management of the Borrower
or such Subsidiary, and the Borrower has no reason to believe that such
projections or forecasts are not reasonable.

Subsidiaries

.  Schedule 4.18 sets forth, as of the date of this Agreement and as the same
may be amended from time to time, a list of all Subsidiaries (including
Subsidiary Banks) and the number and percentage of the shares of each class of
Equity Interests owned beneficially or of record by the Borrower or any
Subsidiary therein, and the jurisdiction of incorporation of each
Subsidiary.  None of the Subsidiary Banks is subject to any Regulatory Action
which has not been disclosed in the Borrower’s Call Reports or otherwise
disclosed to the Bank.

Labor Matters

.  There are no pending or threatened strikes, lockouts or slowdowns against the
Borrower or any Subsidiary.  Neither the Borrower nor any Subsidiary has been or
is in violation in any material respect of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
All payments due from the Borrower or any Subsidiary on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary, except
for amounts, in the aggregate, which do not constitute a Material Adverse
Occurrence. The consummation of the transactions contemplated under the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

Bank Holding Company Act

.  The Borrower has complied in all material respects with all federal, state
and local laws pertaining to bank holding companies, including without
limitation, the Bank Holding Company Act of 1956, as amended.

Capital Stock

.  Neither the Borrower nor any Subsidiary Bank has issued any unregistered
securities in violation of the registration requirements of the Securities Act
of 1933, as amended, or any other law; or violated any rule, regulation or
requirement under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, in either case, where the effect of such
violation could reasonably be expected to cause a Material Adverse Occurrence.

Solvency

.  As of the Closing Date, (a) the fair value of the assets of the Borrower, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Borrower will

22



--------------------------------------------------------------------------------

 

not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is proposed to be conducted following the Closing
Date.

Insurance

.  The Borrower maintains, and has caused each Subsidiary to maintain, with
financially sound and reputable insurance companies insurance on all their
Property in such amounts, subject to such deductibles and self-insurance
retentions and covering such properties and risks as are consistent with sound
business practice and as are customarily carried by companies engaged in similar
business and owning similar properties in localities where the Borrower and its
Subsidiaries operate.

Restrictive Agreements

.  Neither the Borrower nor any Subsidiary is a party to or bound by any
agreement, bond, note or other instrument of the type described in Section 6.6.

ARTICLE V.
AFFIRMATIVE COVENANTS

Until the Revolving Note and all of the other Obligations have been paid in
full, unless the Bank shall otherwise consent in writing:

Financial Statements and Reports

.  The Borrower will furnish to the Bank:

(a)As soon as available and in any event within 60 days after the end of each
fiscal quarter the FRY-9C, FRY-9LP reports and Call Reports filed by the
Borrower.

(b)As soon as practicable and in any event within 60 days after the end of each
fiscal quarter a Compliance Certificate in the form attached as Exhibit B signed
by the Chief Financial Officer of the Borrower demonstrating in reasonable
detail compliance (or noncompliance, as the case may be) with Sections 6.14,
6.15, 6.16, 6.17 and 6.18, as at the end of such quarter and stating that as at
the end of such fiscal quarter there did not exist any Default or Event of
Default or, if such Default or Event of Default existed, specifying the nature
and period of existence thereof and what action the Borrower proposes to take
with respect thereto.

(c)As soon as available, but in any event within 45 days after the last day of
each fiscal quarter, copies of the quarterly (and where appropriate, annual)
Call Reports and other regulatory reports, including, without limitation, FFIEC
041 reports filed by any Subsidiary Bank with any Bank Regulatory Authority.

(d)As soon as available, (i) copies of all reports or materials submitted or
distributed to shareholders of the Borrower or filed with the SEC, any national
securities exchange or any Bank Regulatory Authority having jurisdiction over
the Borrower or any of its Subsidiaries, (ii) to the extent allowed by law,
copies of all Regulatory Actions which have not been disclosed in the Borrower’s
most recent FRY-9C, FRY-9LP reports and Call Reports affecting or pertaining to
the Borrower or any Subsidiary Bank, including without limitation, FFIEC 041
reports, and (iii) upon any officer of the Borrower becoming aware of any
adverse development which occurs in any Regulatory Action  previously disclosed
by the Borrower, a notice from the Borrower describing the

23



--------------------------------------------------------------------------------

 

nature thereof, stating the nature and status of such Regulatory Action, and
what action the Borrower proposes to take with respect thereto.

(e)Promptly upon any officer of the Borrower becoming aware of any Default or
Event of Default, a notice describing the nature thereof and what action
Borrower proposes to take with respect thereto.

(f)Promptly upon any officer of the Borrower becoming aware of the occurrence,
with respect to any Plan, of any Reportable Event or any Prohibited Transaction,
a notice specifying the nature thereof and what action the Borrower proposes to
take with respect thereto, and, when received, copies of any notice from PBGC of
intention to terminate or have a trustee appointed for any Plan.

(g)Promptly upon any officer of the Borrower becoming aware of any matter that
has resulted in a Material Adverse Occurrence, a notice from the Borrower
describing the nature thereof and what action Borrower proposes to take with
respect thereto.

(h)Promptly upon any officer of the Borrower becoming aware of any violation as
to any environmental matter by the Borrower or any Subsidiary or of the
commencement of any judicial or administrative proceeding relating to health,
safety or environmental matters (a) in which an adverse determination or result
could result in the revocation of or have a material adverse effect on any
operating permits, air emission permits, water discharge permits, hazardous
waste permits or other permits held by the Borrower or any Subsidiary which are
material to the operations of the Borrower or such Subsidiary, or (b) which will
or threatens to impose a material liability on the Borrower or such Subsidiary
to any Person or which will require a material expenditure by the Borrower or
such Subsidiary to cure any alleged problem or violation, a notice from the
Borrower describing the nature thereof and what action the Borrower proposes to
take with respect thereto.

(i)Promptly upon any officer of the Borrower becoming aware of either (i) the
commencement of any action, suit or proceeding before any court or arbitrator or
any governmental department, board, agency or other instrumentality affecting
the Borrower or any Subsidiary or any property of the Borrower or a Subsidiary
or to which the Borrower or a Subsidiary is a party in which an adverse
determination or result could reasonably be expected to result in a Material
Adverse Occurrence, or (ii) any adverse development which occurs in any action,
suit or proceeding before any court or arbitrator or any governmental
department, board, agency or other instrumentality previously disclosed by the
Borrower to the Bank in which an adverse determination or result could
reasonably be expected to result in a Material Adverse Occurrence, a notice from
the Borrower describing the nature thereof, stating the nature and status of
such action, suit or proceeding and what action the Borrower proposes to take
with respect thereto.

(j)The Borrower will give prompt written notice to the Bank of any material
change in the accounting or financial reporting practices of the Borrower or any
of its Subsidiaries as required by GAAP.

24



--------------------------------------------------------------------------------

 

(k)Such information and evidence of actions taken as reasonably requested by the
Bank in order to assist the Bank in maintaining compliance with the Patriot Act.

(l)From time to time, such other information regarding the business, operation
and financial condition of the Borrower and the Subsidiaries as the Bank may
reasonably request.

The Borrower shall be deemed to be in compliance with its delivery obligations
under Sections 5.1(a), (c) and (d) with respect to any documents or information
that is publicly filed or delivered electronically and if so filed or delivered
electronically, shall be deemed to have been delivered for purposes of this
Agreement on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet, and has
notified the Bank thereof; or (ii) on which such documents are posted on the
Borrower's behalf on an Internet or intranet website, if any, to which the Bank
has access (whether a commercial, third-party website or whether sponsored by
the Bank), and has notified the Bank thereof.

Existence

.  The Borrower will maintain, and cause each Subsidiary to maintain, its
corporate existence in good standing under the laws of its jurisdiction of
organization and its qualification to transact business in each jurisdiction
where failure so to qualify would permanently preclude the Borrower or such
Subsidiary from enforcing its rights with respect to any material asset or would
expose the Borrower or such Subsidiary to any material liability; provided,
however, that nothing herein shall prohibit the merger or liquidation of any
Subsidiary allowed under Section 6.1.

Insurance

.  The Borrower shall maintain, and shall cause each Subsidiary to maintain,
with financially sound and reputable insurance companies such insurance as may
be required by law and such other insurance in such amounts and against such
hazards as is customary in the case of reputable firms engaged in the same or
similar business and similarly situated.

Additional Subsidiaries

.  Except in connection with a Permitted Acquisition and Investments described
in Section 6.20(l), the Borrower shall not create or acquire any Subsidiary
without the prior written consent of the Bank.

Payment of Taxes and Claims

.  The Borrower shall file, and cause each Subsidiary to file, all tax returns
and reports which are required by law to be filed by it and will pay, and cause
each Subsidiary to pay, before they become delinquent all taxes, assessments and
governmental charges and levies imposed upon it or its property and all claims
or demands of any kind (including but not limited to those of suppliers,
mechanics, carriers, warehouses, landlords and other like Persons) which, if
unpaid, might result in the creation of a Lien upon its property; provided that
the foregoing items need not be paid if they are being contested in good faith
by appropriate proceedings, and as long as the Borrower’s or such Subsidiary’s
title to its property is not materially adversely affected, its use of such
property in the ordinary course of its business is not materially interfered
with and adequate reserves with respect thereto have been set aside on
Borrower’s or such Subsidiary’s books in accordance with GAAP.

Inspection

.  The Borrower shall permit any Person designated by the Bank to visit and
inspect any of the properties, books and financial records of the Borrower and
the Subsidiaries, to examine and to

25



--------------------------------------------------------------------------------

 

make copies of the books of accounts and other financial records of the Borrower
and the Subsidiaries, and to discuss the affairs, finances and accounts of the
Borrower and the Subsidiaries with, and to be advised as to the same by, its
officers at such reasonable times and intervals as the Bank may designate.  So
long as no Event of Default exists, the expenses of the Bank for such visits,
inspections and examinations shall be at the expense of the Bank, but any
reasonable costs and expenses of such visits, inspections and examinations made
while any Event of Default is continuing shall be at the expense of the
Borrower.

Maintenance of Properties

.  The Borrower will maintain, and cause each Subsidiary to maintain its
properties used or useful in the conduct of its business in good condition,
repair and working order, and supplied with all necessary equipment, and make
all reasonable repairs, renewals, replacements, betterments and improvements
thereto, all as may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

Books and Records

.  The Borrower will keep, and will cause each Subsidiary to keep, adequate and
proper records and books of account in which full and correct entries will be
made of its dealings, business and affairs.

Compliance

.  The Borrower will comply, and will cause each Subsidiary to comply, in all
material respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject; provided, however,
that failure so to comply shall not be a breach of this covenant if such failure
does not constitute a Material Adverse Occurrence and the Borrower or such
Subsidiary is acting in good faith and with reasonable dispatch to cure such
noncompliance.  The Borrower and each Subsidiary will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Anti-Corruption Laws
and applicable Sanctions, and will obtain all permits, licenses and approvals
required by such laws, copies of which will be provided to the Bank upon
request.

ERISA

.  The Borrower will maintain, and cause each Subsidiary to maintain, each Plan
in compliance with all material applicable requirements of ERISA and of the Code
and with all applicable rulings and regulations issued under the provisions of
ERISA and of the Code and will not, and will not permit any of the ERISA
Affiliates to (a) engage in any transaction in connection with which the
Borrower or any of the ERISA Affiliates would be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, in either case in an amount exceeding $50,000,
(b) fail to make full payment when due of all amounts which, under the
provisions of any Plan, the Borrower any ERISA Affiliate is required to pay as
contributions thereto, or permit to exist any accumulated funding deficiency (as
such term is defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, with respect to any Plan in an aggregate amount exceeding
$50,000 or (c) fail to make any payments in an aggregate amount exceeding
$50,000 to any Multiemployer Plan that the Borrower or any of the ERISA
Affiliates may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto.

Environmental Matters; Reporting

.  The Borrower will observe and comply with, and cause each Subsidiary to
observe and comply with, all laws, rules, regulations

26



--------------------------------------------------------------------------------

 

and orders of any government or government agency relating to health, safety,
pollution, hazardous materials or other environmental matters to the extent
non-compliance could result in a material liability or otherwise could
reasonably be expected to constitute a Material Adverse Occurrence.

Further Assurances

.  The Borrower shall promptly correct any defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment or
recordation thereof.  Promptly upon request by the Bank, the Borrower also shall
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all deeds, conveyances, mortgages, deeds of trust, trust
deeds, assignments, estoppel certificates, financing statements and
continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as the Bank may reasonably require from time to
time in order: (a) to carry out more effectively the purposes of the Loan
Documents and (b) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm unto the Bank the rights granted now or hereafter intended
to be granted to the Bank under any Loan Document or under any other instrument
executed in connection with any Loan Document or that the Borrower may be or
become bound to convey, mortgage or assign to the Bank in order to carry out the
intention or facilitate the performance of the provisions of any Loan
Document.  The Borrower shall furnish to the Bank evidence satisfactory to the
Bank of every such recording, filing or registration.  The Borrower and each of
its Subsidiaries shall take such actions reasonably requested by the Bank in
order to assist the Bank in maintaining compliance with the Patriot Act.  

Compliance with Terms of Material Contracts

.  The Borrower and each of its Subsidiaries shall, unless contesting in good
faith, make all payments and otherwise perform all obligations in respect of all
material contracts to which the Borrower or such Subsidiary is a party.

ARTICLE VI.
NEGATIVE COVENANTS

Until the Revolving Note and all of the other Obligations have been paid in
full, unless the Bank shall otherwise consent in writing:

Merger; Acquisitions

.  The Borrower will not merge or consolidate or enter into any analogous
reorganization or transaction with any Person or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution); acquire all or substantially
all of the Equity Interests of another Person; nor permit any Subsidiary to do
any of the foregoing, other than as allowed by Section 6.20(n); provided,
however, any Subsidiary, other than a Subsidiary Bank, may be merged with or
liquidated into the Borrower or any wholly owned Subsidiary other than a
Subsidiary Bank (if the Borrower or such wholly-owned Subsidiary is the
surviving corporation).

Disposition of Assets

.  The Borrower will not, nor will permit any Subsidiary to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) any property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

27



--------------------------------------------------------------------------------

 

(a)dispositions of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business;

(b)the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;

(c)dispositions in the ordinary course of business including dispositions of
mortgage loans in the secondary markets, loan participations, loan sales, OREO
sales, closing of branch bank locations, or sales of bonds and investments in
the Borrower’s investment portfolio; and

(d)dispositions of any other asset of the Borrower or any of its Subsidiaries
provided that any such dispositions do not exceed, in the aggregate, five (5%)
percent of the total assets of the Borrower and its Subsidiaries on a
consolidated basis in any fiscal year.

Plans

.  The Borrower will not permit, nor will allow any Subsidiary to permit, any
event to occur or condition to exist which would permit any Plan to terminate
under any circumstances which would cause the Lien provided for in Section 4068
of ERISA to attach to any assets of the Borrower or any Subsidiary; and the
Borrower will not permit, as of the most recent valuation date for any Plan
subject to Title IV of ERISA, the present value (determined on the basis of
reasonable assumptions employed by the independent actuary for such Plan and
previously furnished in writing to the Bank) of such Plan’s projected benefit
obligations to exceed the fair market value of such Plan’s assets.

Change in Nature of Business

.  The Borrower will not, nor will permit any Subsidiary to, make any material
change in the nature of the business of the Borrower or such Subsidiary, as
carried on at the date hereof.

Loan Proceeds

.  The Borrower will not, nor will permit any Subsidiary to, use any part of the
proceeds of any Revolving Loan directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase or carry margin stock (as defined in
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose or (b) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of Regulations U or X of the
Board.

Negative Pledges; Subsidiary Restrictions

.  The Borrower will not, nor will permit any Subsidiary to, enter into any
agreement, bond, note or other instrument with or for the benefit of any Person
other than the Bank which would prohibit the Borrower or such Subsidiary from
granting, or otherwise limit the ability of the Borrower or such Subsidiary to
grant to the Bank any Lien on the Equity Interests of any Subsidiary or on any
assets or properties of the Borrower or such Subsidiary (other than pursuant to
agreements creating Liens under Section 6.12(j)), or (b) require the Borrower or
such Subsidiary to grant a Lien to any other Person if the Borrower or such
Subsidiary grants any Lien to the Bank.  The Borrower will

28



--------------------------------------------------------------------------------

 

not permit any Subsidiary to place or allow any restriction, directly or
indirectly, on the ability of such Subsidiary to (a) pay Restricted Payments on
or with respect to such Subsidiary’s capital stock or (b) make loans or other
cash payments to the Borrower.

Restricted Payments

.  The Borrower shall not pay Restricted Payments on any class of Equity
Securities unless (a) the Borrower is in compliance with Sections 6.14, 6.15,
6.16, 6.17, and 6.18 both before and after giving effect to the proposed
Restricted Payment, (b) no Event of Default has occurred and is continuing, and
(c) the proposed Restricted Payment has received all necessary prior approvals
required from all regulatory authorities.  

Transactions with Affiliates

.  The Borrower will not, nor will permit any Subsidiary to, enter into any
transaction with any Affiliate of the Borrower, except upon fair and reasonable
terms no less favorable than the Borrower, or such Subsidiary, would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.

Accounting Changes

.  The Borrower will not, nor will permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change its fiscal year or the fiscal year of any
Subsidiary.

Subordinated Debt

.  The Borrower will not, nor will permit any Subsidiary to, (a) make any
scheduled payment of the principal of or interest on any Subordinated Debt which
would be prohibited by the terms of such Subordinated Debt and any related
subordination agreement; (b) directly or indirectly make any prepayment on or
purchase, redeem or defease any Subordinated Debt or offer to do so (whether
such prepayment, purchase or redemption, or offer with respect thereto, is
voluntary or mandatory); (c) amend or cancel the subordination provisions
applicable to any Subordinated Debt; (d) take or omit to take any action if as a
result of such action or omission the subordination of such Subordinated Debt,
or any part thereof, to the Obligations might be terminated, impaired or
adversely affected; or (e) omit to give the Bank prompt notice of any notice
received from any holder of Subordinated Debt, or any trustee therefor, or of
any default under any agreement or instrument relating to any Subordinated Debt
by reason whereof such Subordinated Debt might become or be declared to be due
or payable.

Indebtedness

.  The Borrower will not, nor will permit any Subsidiary to, incur, create,
issue, assume or suffer to exist any Indebtedness, except:

(a)The Obligations and other Indebtedness owing to the Bank.

(b)Current Liabilities, other than for borrowed money.

(c)Deposits, including certificates of deposits incurred in the ordinary course
of business.

(d)Indebtedness existing on the date of this Agreement and disclosed on the
financial statements referenced in Section 4.5, including any extension or
refinancing thereof, but without increase in the principal amount thereof.

(e)Subordinated Debt.

29



--------------------------------------------------------------------------------

 

(f)Indebtedness consisting of federal funds lines of credit provided by the
Federal Reserve Bank or other financial institutions.

(g)Indebtedness consisting of financing provided by the Federal Home Loan Bank.

(h)Indebtedness secured by Liens permitted under Section 6.12.

(i)Indebtedness of the Subsidiary Banks arising in the ordinary course of the
business of banking and in accordance with safe and sound banking practices and
applicable laws and regulations.

Liens

.  The Borrower will not, nor will permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien, or enter into, or make any commitment to
enter into, any arrangement for the acquisition of any property through
conditional sale, lease-purchase or other title retention agreements, with
respect to any property now owned or hereafter acquired by the Borrower or a
Subsidiary, including, without limitation, Equity Interests in any Subsidiary
Bank, except:

(a)Liens granted to the Bank to secure the Obligations.

(b)Deposits or pledges to secure payment of workers’ compensation, unemployment
insurance, old age pensions or other social security obligations, in the
ordinary course of business of the Borrower or a Subsidiary.

(c)Liens for taxes, fees, assessments and governmental charges not delinquent or
to the extent that payment therefor shall not at the time be required to be made
in accordance with the provisions of Section 5.5.

(d)Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course of business, for sums not due or to the
extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.5.

(e)Liens incurred or deposits or pledges made or given in connection with, or to
secure payment of, indemnity, performance or other similar bonds.

(f)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower or a Subsidiary in excess of those set forth by regulations promulgated
by the Board, and (ii) such deposit account is not intended by the Borrower or
any Subsidiary to provide collateral to the depository institution.

(g)Encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property and landlord’s Liens under
leases on the

30



--------------------------------------------------------------------------------

 

premises rented, which do not materially detract from the value of such property
or impair the use thereof in the business of the Borrower or a Subsidiary.

(h)Liens to secure Indebtedness owing to the Federal Reserve Bank described in
Section 6.11(f).

(i)Liens to secure Indebtedness owing to the Federal Home Loan Bank described in
Section 6.11(g).

(j)The interest of any lessor under any Capitalized Lease entered into after the
Closing Date or purchase money Liens on property acquired after the Closing
Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property.

(k)Liens to secure Indebtedness described in Section 6.11(h).

Contingent Liabilities

.  The Borrower will not, nor will permit any Subsidiary to, be or become liable
on any Contingent Obligations except Contingent Obligations for the benefit of
the Bank, letters of credit and letters of credit guarantees issued by a
Subsidiary Bank on behalf of a customer in the ordinary course of business.

Total Risk-Based Capital

.  The Borrower will not permit the Total Risk-Based Capital Ratio of any
Subsidiary Bank (expressed as a percentage) as of the last day of any fiscal
quarter from and after September 30, 2017, to be less than 11.50%.

Non-Performing Assets to Tangible Primary Capital

.  The Borrower will not permit the ratio of Non-Performing Assets of any
Subsidiary Bank plus OREO owned by  any Subsidiary of the Borrower formed to
purchase OREO from such Subsidiary Bank to Tangible Primary Capital of any
Subsidiary Bank (expressed as a percentage), as of the last day of each fiscal
quarter ending on or after September 30, 2017, to be greater than 18.00%.

Loan Loss Reserves

.  The Borrower shall not permit the ratio of Loan Loss Reserves to
Non-Performing Loans of any Subsidiary Bank (expressed as a percentage), as of
the last day of any fiscal quarter from and after September 30, 2017, to be less
than 80%.

Regulatory Capital

.  The Borrower (a) shall be “well capitalized” (as defined in 12 CFR
§ 325.103(b)(1)) at all times, (b) shall cause each Subsidiary Bank to be “well
capitalized” (as defined in 12 CFR § 325.103(b)(1)) at all times, and (c) shall
cause the Subsidiary Banks on a combined basis to be “well capitalized” (as
defined in 12 CFR § 325.103(b)(1)) at all times.

Fixed Charge Coverage Ratio

.  The Borrower will not permit the Fixed Charge Coverage Ratio as of the last
day of any fiscal quarter from and after September 30, 2017 to be less than 1.25
to 1.00.

31



--------------------------------------------------------------------------------

 

Hedging Agreements

.  The Borrower will not, nor will permit any Subsidiary to, enter into any
hedging arrangements, other than any Rate Protection Agreements entered into in
the ordinary course of the Borrower’s or any Subsidiary’s business.

Investments

.  The Borrower will not, nor will permit any Subsidiary to, acquire for value,
make, have or hold any Investments, except:

(a)Investments existing on the date of this Agreement and disclosed in the
financial statements of the Borrower described in Section 4.5;

(b)Advances to management personnel, employees and agents in the ordinary course
of business;

(c)Investments in readily marketable direct obligations issued or guaranteed by
the United States or any agency thereof and supported by the full faith and
credit of the United States;

(d)Certificates of deposit or bankers’ acceptances issued by any commercial bank
organized under the laws of the United States or any State thereof which has a
credit rating with respect to its unsecured indebtedness from a nationally
recognized rating service that is satisfactory to the Bank;

(e)Commercial paper given the highest rating by a nationally recognized rating
service;

(f)Repurchase agreements relating to securities issued or guaranteed as to
principal and interest by the United States of America with a term of not more
than seven (7) days; provided all such agreements shall require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

(g)Investments in municipal bonds which are rated A or higher by Moody’s or S &
P;

(h)Other readily marketable Investments in debt securities which are reasonably
acceptable to the Bank;

(i)Investments by a Subsidiary in the Borrower;

(j)With respect to any Subsidiary, Investments made in the ordinary course of
the banking business of such Subsidiary;

(k)Investments in bank owned life insurance;

(l)Investments in the formation, ownership, capitalization, and operation by the
Borrower or any Subsidiary of (i) any single purpose Subsidiary, including ABS 1
LLC, a Wisconsin limited liability company, for the purpose of holding or
acquiring OREO or other assets that secured Non-Performing Loans from a
Subsidiary Bank, or

32



--------------------------------------------------------------------------------

 

(ii) any Subsidiary for the purpose of operating an insurance company or lending
unit complementary or related to the business of the Borrower and its
Subsidiaries as of the Closing Date to the extent permitted by all applicable
laws and regulations;

(m)Other Investments, not otherwise authorized in this Section 6.20, if the
aggregate consideration therefor does not exceed $5,000,000; and

(n)Investments made in connection with Permitted Acquisitions.  

Any Investments under clauses (e) or (f) above must mature within one year of
the acquisition thereof by the Borrower or a Subsidiary.

ARTICLE VII.
EVENTS OF DEFAULT AND REMEDIES

Events of Default

.  The occurrence of any one or more of the following events shall constitute an
Event of Default:

(a)The Borrower shall fail to make when due, whether by acceleration or
otherwise, any payment of (i) principal of the Revolving Note or (ii) interest
on the Revolving Note, the Revolving Commitment Fees, or any other Obligation
required to be made to the Bank pursuant to this Agreement not otherwise
described in this Section 7.1(a) and such failure, in the case of this clause
(ii), continues for a period of 5 calendar days.

(b)Any representation or warranty made by or on behalf of the Borrower or any
Subsidiary in this Agreement or any other Loan Document or by or on behalf of
the Borrower or any Subsidiary in any certificate, statement, report or document
herewith or hereafter furnished to the Bank pursuant to this Agreement or any
other Loan Document shall prove to have been false or misleading in any material
respect on the date as of which the facts set forth are stated or certified.

(c)The Borrower shall fail to comply with Section 5.2 or Section 5.3, any
default or event of default however denominated under any other Loan Document
shall exist, or the Borrower shall fail to comply with any Section of
Article VI.

(d)The Borrower shall fail to comply with any other default or event of default
however denominated under any other Loan Document, agreement, covenant,
condition, provision or term contained in this Agreement (other than those
hereinabove set forth in this Section 7.1) and such failure to comply shall
continue for 15 calendar days after whichever of the following dates is the
earliest:  (i) the date the Borrower gives notice of such failure to the Bank,
(ii) the date the Borrower should have given notice of such failure to the Bank
pursuant to Section 5.1, or (iii) the date the Bank gives notice of such failure
to the Borrower.

(e)The Borrower or any Subsidiary shall become insolvent or shall generally not
pay its debts as they mature or shall apply for, shall consent to, or shall
acquiesce in the appointment of a custodian, trustee or receiver of the Borrower
or such Subsidiary or

33



--------------------------------------------------------------------------------

 

for a substantial part of the property thereof or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for the Borrower or a Subsidiary or for a substantial part of the
property thereof and shall not be discharged within 60 days, or the Borrower or
any Subsidiary shall make an assignment for the benefit of creditors.

(f)Any bankruptcy, reorganization, debt arrangement or other proceedings under
any bankruptcy or insolvency law shall be instituted by or against the Borrower
or any Subsidiary, and, if instituted against the Borrower or any Subsidiary,
shall have been consented to or acquiesced in by the Borrower or such
Subsidiary, or shall remain undismissed for 60 days, or an order for relief
shall have been entered against the Borrower or such Subsidiary.

(g)Any dissolution or liquidation proceeding not permitted by Section 6.1 shall
be instituted by or against the Borrower or a Subsidiary, and, if instituted
against the Borrower or any Subsidiary, shall be consented to or acquiesced in
by the Borrower or such Subsidiary or shall remain for 60 days undismissed.

(h)A judgment or judgments for the payment of money in excess of the sum of
$250,000 in the aggregate shall be rendered against the Borrower or a Subsidiary
and either (i) the judgment creditor executes on such judgment or (ii) such
judgment remains unpaid or undischarged for more than 60 days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

(i)The maturity of any material Indebtedness of the Borrower (other than
Indebtedness under this Agreement) or a Subsidiary shall be accelerated, or the
Borrower or a Subsidiary shall fail to pay any such material Indebtedness when
due (after the lapse of any applicable grace period) or, in the case of such
Indebtedness payable on demand, when demanded (after the lapse of any applicable
grace period), or any event shall occur or condition shall exist and shall
continue for more than the period of grace, if any, applicable thereto and shall
have the effect of causing, or permitting the holder of any such Indebtedness or
any trustee or other Person acting on behalf of such holder to cause, such
material Indebtedness to become due prior to its stated maturity or to realize
upon any collateral given as security therefor.  For purposes of this Section,
Indebtedness of the Borrower or a Subsidiary shall be deemed “material” if it
exceeds $250,000 as to any item of Indebtedness or in the aggregate for all
items of Indebtedness with respect to which any of the events described in this
Section 7.1(i) has occurred.

(j)Any execution or attachment shall be issued whereby any substantial part of
the property of the Borrower or any Subsidiary shall be taken or attempted to be
taken and the same shall not have been vacated or stayed within 60 days after
the issuance thereof.

(k)The Borrower or any Subsidiary Bank shall become subject to any Regulatory
Action affecting or pertaining to the Borrower or any Subsidiary Bank which
could reasonably be expected to cause a Material Adverse Occurrence.  

34



--------------------------------------------------------------------------------

 

(l)Any Subsidiary Bank shall be unable for any reason to pay dividends or make
other distributions of any nature (cash, Equity Interests, assets or otherwise)
with respect to, and all other payments on account of, any class of Equity
Interests (including warrants, options or rights therefor) issued by such
Subsidiary Bank to the Borrower, without the prior approval of a Bank Regulatory
Authority.

(m)Any Change of Control shall occur.

(n)Any Loan Document fails to remain in full force or effect or any action is
taken to discontinue or to assert the invalidity or unenforceability of any Loan
Document.

(o)Any of the following shall occur:  (i) any Reportable Event, (ii) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iii) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (vi) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(vii) the receipt by the Borrower or any of its ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, in any case where such occurrence could
reasonably be expected to cause a Material Adverse Occurrence.

Remedies

. If any Event of Default described in Sections 7.1(e), (f) or (g) shall occur
with respect to the Borrower, the Revolving Note and all other Obligations shall
automatically become immediately due and payable. If any other Event of Default
shall occur and be continuing, the Bank may terminate or suspend the obligations
of the Bank under the Revolving Commitment to make Revolving Loans hereunder and
the Bank may declare the outstanding unpaid principal balance of the Revolving
Note, the accrued and unpaid interest thereon and all other Obligations to be
forthwith due and payable, whereupon the Revolving Note, all accrued and unpaid
interest thereon and all such Obligations shall immediately become due and
payable, in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived, anything in this Agreement
or in the Revolving Note to the contrary notwithstanding.  Upon the occurrence
of any of the events described in this Section 7.2, the Bank may exercise all
rights and remedies under any of the Loan Documents, and enforce all rights and
remedies under any applicable law.

Deposit Accounts; Offset

.  The Borrower hereby grants the Bank a security interest in all deposits,
credits and deposit accounts of the Borrower with the Bank (the “Deposits”).  In
addition to the remedies set forth in Section 7.2, upon the occurrence of any

35



--------------------------------------------------------------------------------

 

Event of Default and thereafter while the same be continuing, the Borrower
hereby irrevocably authorizes the Bank to (a) set off any Obligations against
all Deposits of the Borrower with, and any and all claims of the Borrower
against, the Bank, and (b) to enforce the security interest granted pursuant to
the first sentence hereof.  Such right shall exist whether or not the Bank shall
have made any demand hereunder or under any other Loan Document, whether or not
the Obligations, or any part thereof, or Deposits is or are matured or
unmatured, and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to the Bank.  The Bank
agrees that, as promptly as is reasonably possible after the exercise of any
such setoff or enforcement right, it shall notify the Borrower of its exercise
of such setoff or enforcement right; provided, however, that the failure of the
Bank to provide such notice shall not affect the validity of the exercise of
such setoff or enforcement rights.  Nothing in this Agreement shall be deemed a
waiver or prohibition of or restriction on the Bank to all rights of banker’s
Lien, setoff and counterclaim available pursuant to law.

ARTICLE VIII.
MISCELLANEOUS

Modifications

.  Notwithstanding any provisions to the contrary herein, any term of this
Agreement may be amended with the written consent of the Borrower; provided that
no amendment, modification or waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be in writing and signed by the Bank, and then
such amendment, modification, waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

Expenses

.  Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to pay or reimburse the Bank upon demand for all reasonable
out-of-pocket expenses paid or incurred by the Bank, including filing and
recording costs and fees, charges and disbursements of outside counsel to the
Bank and/or the allocated costs of in-house counsel incurred from time to time,
in connection with the negotiation, preparation, approval, review, execution,
delivery, administration, amendment, modification, interpretation, collection
and enforcement of this Agreement and the other Loan Documents and any
commitment letters relating thereto paid or incurred by the Bank in connection
with the collection and enforcement of this Agreement and any other Loan
Document. The obligations of the Borrower under this Section 8.2 shall survive
any termination of this Agreement.

Waivers, etc.

.  No failure on the part of the Bank or the holder of the Revolving Note to
exercise and no delay in exercising any power or right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  The remedies herein and in
the other Loan Documents provided are cumulative and not exclusive of any
remedies provided by law.

Notices

.  Except when telephonic notice is expressly authorized by this Agreement, any
notice or other communication to any party in connection with this Agreement
shall be in writing and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to such party at the address specified on the signature page hereof,
or at such other address as such party shall have specified to the other

36



--------------------------------------------------------------------------------

 

party hereto in writing.  All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first Banking Day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed; provided, however, that any notice to the Bank under
Article II shall be deemed to have been given only when received by the Bank.

Taxes

.  The Borrower agrees to pay, and save the Bank harmless from all liability
for, any stamp or other taxes which may be payable with respect to the execution
or delivery of this Agreement or the issuance of the Revolving Note, which
obligation of the Borrower shall survive the termination of this Agreement.

Successors and Assigns; Participations; Purchasing Banks

.

(a)This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Bank, all future holders of the Revolving Note, and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Bank.

(b)The Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, at any time sell to one or more Persons
(“Participants”) participating interests in a minimum amount of $100,000 in the
Revolving Loans or other Obligation owing to the Bank, the Revolving Note, or
any other interest of the Bank hereunder.  In the event of any such sale by the
Bank of participating interests to a Participant, (i) the Bank’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, (ii) the Bank shall remain solely responsible for the performance
thereof, (iii) the Bank shall remain the holder of the Revolving Note for all
purposes under this Agreement, (iv) the Borrower shall continue to deal solely
and directly with the Bank in connection with the Bank’s rights and obligations
under this Agreement, (v) the Bank shall provide the Borrower with notice of the
sale of such participation; and (vi) the agreement pursuant to which such
Participant acquires its participating interest herein shall provide that the
Bank shall retain the sole right and responsibility to enforce the Obligations,
including, without limitation the right to consent or agree to any amendment,
modification, consent or waiver with respect to this Agreement or any other Loan
Document.  The Borrower agrees that if amounts outstanding under this Agreement,
the Revolving Note and the Loan Documents are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have, to the extent permitted by
applicable law, the right of setoff in respect of its participating interest in
amounts owing under this Agreement and the Revolving Note or other Loan Document
to the same extent as if the amount of its participating interest were owing
directly to it as the Bank under this Agreement, the Revolving Note or other
Loan Document.  The Borrower also agrees that each Participant shall be entitled
to the benefits of Section 8.2 with respect to its participation in the
Revolving Loans; provided, that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the Bank would have been
entitled to receive in respect of the amount of the participation transferred by
the Bank to such Participant had no such transfer occurred.

37



--------------------------------------------------------------------------------

 

(c)The Borrower shall not be liable for any costs incurred by the Bank in
effecting any participation under subparagraph (b) of this subsection.

(d)The Bank may disclose to any Assignee or Participant and to any prospective
Assignee or Participant any and all financial information in the Bank’s
possession concerning the Borrower or any of its Subsidiaries (if any) which has
been delivered to the Bank by or on behalf of the Borrower or any of its
Subsidiaries pursuant to this Agreement or which has been delivered to the Bank
by or on behalf of the Borrower or any of their Subsidiaries in connection with
the Bank’s credit evaluation of the Borrower or any of its Subsidiaries prior to
entering into this Agreement, provided that prior to disclosing such
information, the Bank shall first obtain the agreement of such prospective
Assignee or Participant to comply with the provisions of Section 8.7.

(e)Notwithstanding any other provision in this Agreement, the Bank may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement and any note held by it in favor of any
federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

Confidentiality of Information

.  The Bank shall use reasonable efforts to assure that information about the
Borrower and its operations, affairs and financial condition, not generally
disclosed to the public or to trade and other creditors, which is furnished to
the Bank pursuant to the provisions hereof is used only for the purposes of this
Agreement and any other relationship between the Bank and the Borrower and shall
not be divulged to any Person other than the Bank, its Affiliates and their
respective officers, directors, employees and agents, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
of the Bank hereunder and under the Loan Documents or otherwise in connection
with applicable litigation, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in the immediately preceding Section, (d) if such information is
generally available to the public other than as a result of disclosure by the
Bank, (e) to any direct or indirect contractual counterparty in any hedging
arrangement or such contractual counterparty’s professional advisor, (f) to any
nationally recognized rating agency that requires information about the Bank’s
investment portfolio in connection with ratings issued with respect to
the  Bank, and (g) as may otherwise be  required or requested by any regulatory
authority having jurisdiction over the Bank or by any applicable law, rule,
regulation or judicial process, the opinion of the Bank’s counsel concerning the
making of such disclosure to be binding on the parties hereto.  The Bank shall
not incur any liability to the Borrower by reason of any disclosure permitted by
this Section.

Governing Law and Construction

.  THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT AND THE
REVOLVING NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT
TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.  Whenever
possible, each provision of this Agreement and the other Loan Documents and any
other statement, instrument  or transaction contemplated hereby or thereby

38



--------------------------------------------------------------------------------

 

or relating hereto or thereto shall be interpreted in such manner as to be
effective and valid under such applicable law, but, if any provision of this
Agreement, the other Loan Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited or invalid under such applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement, the other Loan Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto.

Consent to Jurisdiction

.  AT THE OPTION OF THE BANK, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN HENNEPIN OR
RAMSEY COUNTY; AND THE BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY
SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT.  IN THE EVENT THE BORROWER COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE BANK AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Waiver of Jury Trial

.  EACH OF THE BORROWER AND THE BANK IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Survival of Agreement

.  All representations, warranties, covenants and agreement made by the Borrower
herein or in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be deemed to have been relied upon by
the Bank and shall survive the making of the Revolving Loans by the Bank and the
execution and delivery to the Bank by the Borrower of the Revolving Note,
regardless of any investigation made by or on behalf of the Bank, and shall
continue in full force and effect as long as any Obligation is outstanding and
unpaid and so long as the Revolving Commitment has not been terminated;
provided, however, that the obligations under Sections 2.11, 2.12, 8.2, 8.5, 8.7
and 8.12 shall survive payment in full of the Obligations and the termination of
the Revolving Commitment.

Indemnification

.  The Borrower hereby agrees to defend, protect, indemnify and hold harmless
the Bank and its Affiliates and the directors, officers, employees, attorneys
and agents of the Bank and its Affiliates (each of the foregoing being an
“Indemnitee” and all of the foregoing being collectively the “Indemnitees”) from
and against any and all claims, actions, damages, liabilities, judgments, costs
and expenses (including all reasonable fees and disbursements of counsel which
may be incurred in the investigation or defense of any matter) imposed upon,
incurred by or asserted against any Indemnitee, whether direct, indirect or

39



--------------------------------------------------------------------------------

 

consequential and whether based on any federal, state, local or foreign laws or
regulations (including securities laws, environmental laws, commercial laws and
regulations), under common law or on equitable cause, or on contract or
otherwise:

(a)by reason of, relating to or in connection with the execution, delivery,
performance or enforcement of any Loan Document, any commitments relating
thereto, or any transaction contemplated by any Loan Document; or

(b)by reason of, relating to or in connection with any credit extended or used
under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Bank by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise;

provided; however, that the Borrower shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct as determined by a
nonappealable judgment of a court of competent jurisdiction.  In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law.

This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Termination
Date or the date of payment in full of the Obligations, including specifically
Obligations arising under clause (b) of this Section.  The indemnification
provisions set forth above shall be in addition to any liability the Borrower
may otherwise have.  Without prejudice to the survival of any other obligation
of the Borrower hereunder the indemnities and obligations of the Borrower
contained in this Section shall survive the payment in full of the other
Obligations.

Captions

.  The captions or headings herein and any table of contents hereto are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement.

Entire Agreement

.  This Agreement and the other Loan Documents embody the entire agreement and
understanding between the Borrower and the Bank with respect to the subject
matter hereof and thereof.  This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof.  Nothing contained in this
Agreement or in any other Loan Document, expressed or implied, is intended to
confer upon any Persons other than the parties hereto any rights, remedies,
obligations or liabilities hereunder or thereunder.

Counterparts

.  This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Agreement by signing any such counterpart.

Borrower Acknowledgements

.  The Borrower hereby acknowledges that (a) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents, (b) the Bank has no fiduciary relationship to the Borrower, the
relationship being solely that of debtor and creditor, (c) no joint venture
exists between the

40



--------------------------------------------------------------------------------

 

Borrower and the Bank, and (d) the Bank undertakes no responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the business or operations of the Borrower and the Borrower shall rely
entirely upon its own judgment with respect to its business, and any review,
inspection or supervision of, or information supplied to, the Borrower by the
Bank is for the protection of the Bank and neither the Borrower nor any third
party is entitled to rely thereon.

Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Loan, together with all fees, charges and other
amounts that are treated as interest on such Revolving Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Bank in accordance with applicable law, the rate of interest payable in
respect of such Revolving Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such
Revolving Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to the Bank in respect
of other Revolving Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by the Bank.

Electronic Records

.  The Borrower hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents.  The Bank may, on behalf of the Borrower, create a
microfilm or optical disk or other electronic image of this Agreement and any or
all of the Loan Documents.  The Bank may store the electronic image of this
Agreement and Loan Documents in its electronic form and then destroy the paper
original as part of the Bank’s normal business practices, with the electronic
image deemed to be an original and of the same legal effect, validity and
enforceability as the paper originals.  The Bank is authorized, when
appropriate, to convert any promissory note into a “transferable record” under
the Uniform Electronic Transactions Act.

USA PATRIOT ACT NOTIFICATION

.  The following notification is provided to the Borrower pursuant to Section
326 of the USA PATRIOT Act of 2001, 31 U.S.C. Section 5318:

The Bank is subject to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Bank to identify the Borrower in accordance with
the Act.

[The next page is the signature page.]

 

41



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

COUNTY BANCORP, INC.

By:  /s/ Timothy Schneider
Name:  Timothy Schneider
Title:  President

Address for Borrower:
County Bancorp, Inc.
860 North Rapids Road
Manitowoc, Wisconsin 54221
Attention:  Timothy Schneider, President

U.S. BANK NATIONAL ASSOCIATION

By:  /s/ William P. Doran
Name:  William P. Doran
Title:  Vice President

Address for Bank:
U.S. Bank National Association
EP-MN-S9CB
101 East Fifth Street
St. Paul, Minnesota  55101
Attention:  William P. Doran
Fax: (651) 466-8270

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A TO
CREDIT AGREEMENT

FORM OF REVOLVING NOTE

$15,000,000September 14, 2017
Saint Paul, Minnesota

FOR VALUE RECEIVED, COUNTY BANCORP, INC., a corporation organized under the laws
of the State of Minnesota hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION (the “Bank”) at its main office in Saint Paul, Minnesota,
in lawful money of the United States of America in Immediately Available Funds
(as such term and each other capitalized term used herein are defined in the
Credit Agreement hereinafter referred to) on the Termination Date the principal
amount of FIFTEEN MILLION DOLLARS ($15,000,000) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Bank under the Credit
Agreement, and to pay interest (computed on the basis of actual days elapsed and
a year of 360 days) in like funds on the unpaid principal amount hereof from
time to time outstanding at the rates and times set forth in the Credit
Agreement.

This note is the Revolving Note referred to in the Credit Agreement dated of
even date herewith (as the same may hereafter be from time to time amended,
restated or otherwise modified, the “Credit Agreement”) between the undersigned
and the Bank.  This note’s maturity is subject to acceleration, in each case
upon the terms provided in said Credit Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

COUNTY BANCORP, INC.

By:  
Name:  Timothy Schneider
Title:  President

 



--------------------------------------------------------------------------------

 

EXHIBIT B TO
CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

To:  U.S. Bank National Association:

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1)  I am the duly elected chief financial officer of COUNTY BANCORP, INC. (the
“Borrower”);

(2)  I have reviewed the terms of the Credit Agreement dated as of September 14,
2017 between the Borrower and U.S. Bank National Association (as amended, the
“Credit Agreement”) and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the
Borrower during the accounting period covered by the Attachment hereto;

(3)  The examination described in paragraph (2) did not disclose, and I have no
knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event which constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) during or at the end
of the accounting period covered by the Attachment hereto or as of the date of
this Certificate, except as described below (or on a separate attachment to this
Certificate).  The exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking or proposes to take with respect to each such condition or
event are as follows:



 

The foregoing certification, together with the computations in the Attachment
hereto and the Call Reports delivered with this Certificate in support hereof,
are made and delivered this day of ____________, ____ pursuant to Section 5.1 of
the Credit Agreement.

COUNTY BANCORP, INC.

By:  
Name:  
Title:  




B-1



--------------------------------------------------------------------------------

 

ATTACHMENT TO COMPLIANCE CERTIFICATE
AS TO FINANCIAL COVENANT AS OF ______________, ____WHICH PERTAINS
TO THE PERIOD FROM ________________, ______
TO ________________, _______

Reference to Sections and definitions of the Credit Agreement should be made for
a more complete description of requirements.

 

Section 6.14

 

Total Risk-Based Capital Ratio of any Subsidiary Bank

(Minimum:  11.50%)

____________%

 

 

Section 6.15

 

Non-Performing Assets of any Subsidiary Bank plus OREO owned by  any Subsidiary
of the Borrower formed to purchase OREO from such Subsidiary Bank to Tangible
Primary Capital of any Subsidiary Bank

(Maximum:  18.00%)

____________%

 

Section 6.16

 

Loan Loss Reserves to Non-Performing Loans of any Subsidiary Bank
(Minimum:  80.00%)

____________%

 

Section 6.17

 

Borrower [is] / [is not] “well capitalized”

____________  

 

Each Subsidiary Bank [is] / [is not] “well capitalized” on an individual basis
and the Subsidiary Banks on a combined basis [are] / [are not] “well capitalized

____________  

 

 

To the extent the covenant is not maintained, the following Subsidiary Bank(s)
[is] [are] not “well capitalized.”
.

 

 

Section 6.18

 

Fixed Charge Coverage Ratio of the Borrower
(Minimum:  1.25 to 1.00)

____________to 1.00

 

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C TO
CREDIT AGREEMENT

MATTERS TO BE ADDRESSED BY OPINION OF COUNSEL

The opinion of counsel to the Borrower and its Subsidiaries which is called for
by Article III of the Credit Agreement (the “Credit Agreement”) shall be
addressed to the Bank and dated the Closing Date.  It shall be satisfactory in
form and substance to the Bank and shall cover the matters set forth below,
subject to such assumptions, exceptions and qualifications as may be acceptable
to the Bank and counsel to the Bank. Capitalized terms used herein have the
respective meanings given such terms in the Credit Agreement.

(a)

The Borrower is a corporation incorporated and validly existing and in good
standing under the laws of the State of Wisconsin and has all requisite
corporate power and authority to carry on its business as now conducted, to
enter into the Loan Documents and to perform all of its obligations under each
and all of the foregoing.  

(b)

The execution, delivery and performance by the Borrower of the Loan Documents
have been duly authorized by all necessary corporate action by the Borrower.

(c)

The Loan Documents constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

(d)

The execution, delivery and performance by the Borrower of the Loan Documents
will not (i) violate any provision of any law, statute, rule or regulation or,
to the best knowledge of such counsel, any order, writ, judgment, injunction,
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to the Borrower, (ii) violate or
contravene any provision of the Articles of Incorporation or bylaws of the
Borrower, or (iii) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other agreement, lease or instrument
known to such counsel to which the Borrower is a party or by which it or any of
its properties may be bound or result in the creation of any Lien thereunder.

(e)

No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority is required on the part of the Borrower to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, the Loan Documents.

(f)

To the best knowledge of such counsel, there are no actions, suits or
proceedings pending or threatened against or affecting the Borrower or any of
its properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality except as set forth on Schedule I to this
opinion.  

(g)

Each Subsidiary is organized and validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation indicated on Schedule
4.18

C-1



--------------------------------------------------------------------------------

 

to the Credit Agreement and has all requisite corporate power and authority to
carry on its business as now conducted, to enter into those Loan Documents to
which it is a party and to perform all of its obligations under each and all of
the foregoing.

(h)

Neither Borrower nor any Subsidiary of a Borrower is an “investment company” or
a company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940.

 

C-2



--------------------------------------------------------------------------------

 

 

